DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 12 – 15, and 21 have been amended
Claims 2, 3, 11, and 22 have been canceled
Claims 23 and 24 have been newly introduced
Claims 5 – 9, and 16 – 20 remain as withdrawn

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control element” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examples of such structure described in the specification are the control element shaft portion (122) and control element disc portion (124) coupled with a disc shaped follower (128) using a fastener (126) to mount the diaphragm as discussed in at least [0007], and [0026] – [0029] of the PG PUB 2019/0323493.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between Species 1, 2, and 3, as set forth in the Office action mailed on 2021.05.25, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2021.05.25 is withdrawn.  Claims 5 – 9, and 16 – 20, directed to a previously unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Regarding Claims 5 – 9, and 16 – 20: Claims 5 – 9, and 16 – 20 are no longer subject to a restriction requirement and are therefore rejoined. 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

DIAPHRAGM PUMP COMPRISING A DIAPHRAGM CONNECTED TO A CONTROL ELEMENT AND A PRESSURE PROTECTION DEVICE MOUNTED TO THE CONTROL ELEMENT WHEREIN THE CONTROL ELEMENT IS INTERMEDIATE THE CONTROL ELEMENT AND THE DIAPHRAGM AND IS CONFIGURED TO SEAL AGAINST A TRANSFER CHAMBER WALL

Allowable Subject Matter
Claims 1, 4 – 10, 12 – 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 has been amended to recite “a control element,” “the pressure protection device being intermediate the control element and the diaphragm,” and “form a smooth surface with a wall of the transfer chamber and provide continuous support to the diaphragm; wherein the pressure protection device has a stiffness greater than a stiffness of the diaphragm,” and independent claim 12 has been amended to recite “a control element,” and “the pressure protection device being intermediate the control element and the diaphragm, the pressure protection device configured to seal against the transfer chamber of the diaphragm pump when pressure differential across the diaphragm exceeds a predetermined value and form a smooth surface with a wall of the transfer chamber and provide continuous support to the diaphragm; wherein the pressure protection device has a stiffness greater than a stiffness of the diaphragm.” 
The closest known prior art device is taught by US 5,263,827, (“Esposito”), which discloses or teaches the general arrangement of the application of “a diaphragm pump apparatus comprising: a transfer chamber containing hydraulic fluid; a pumping chamber for fluid to be pumped; a connection assembly including a plunger extending to the transfer chamber; a diaphragm connected to the connecting assembly, the diaphragm separating the transfer chamber and the pumping chamber; and a pressure protection device mounted to the connecting assembly, the pressure protection device configured to seal against the transfer chamber when pressure differential across the diaphragm exceeds a predetermined value.” However, Esposito either alone or in view of any other prior art reference or combination of references fails to disclose or teaches the arrangement further comprising “a control element,” “the pressure protection device being intermediate the control element and the diaphragm,” and “form a smooth surface with a wall of the transfer chamber and provide continuous support to the diaphragm; wherein the pressure protection device has a stiffness greater than a stiffness of the diaphragm,” and “the pressure protection device being intermediate the control element and the diaphragm, the pressure protection device configured to seal against the transfer chamber of the diaphragm pump when pressure differential across the diaphragm exceeds a predetermined value and form a smooth surface with a wall of the transfer chamber and provide continuous support to the diaphragm; wherein the pressure protection device has a stiffness greater than a stiffness of the diaphragm.” Applicants arguments on p. 8 and 9 of their 2022.04.28 remarks were additionally convincing as to the location of the pressure protection device relative to the control element as comparted with the arrangement as disclosed in Esposito.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746